CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees of Putnam Funds Trust and Shareholders of Putnam Short Duration Income Fund: We consent to the use of our report, dated September 19, 2012, with respect to the financial statements included herein, on the Putnam Short Duration Income Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts November 26, 2012
